                Case: 3:21-cr-00053-WHR Doc #: 1 Filed: 03/17/21 Page: 1 of 5 PAGEID #: 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    SouthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio
                                                                                                                        3/17/21
                  United States of America                         )
                             v.                                    )
                                                                   )     Case No.      3:21MJ105
                         Raheem Goff
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


           CRIMINAL COMPLAINT%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16

             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  December 1, 2020            in the county of               Montgomery             in the
     Southern          District of             Ohio            , the defendant(s) violated:

            Code Section                                                    Offense Description

18 USC s. 922(g)(1) & 924(a)(2)                 felon knowingly in possession of a firearm




         This criminal complaint is based on these facts:
See Attached Affidavit of Michael Fuller




          Continued on the attached sheet.
         u



                                                                                              Complainant’s signature

                                                                                      Michael Fuller, TFO of the FBI
                                                                                               Printed name and title
                                                Via FaceTime
Sworn to before me and signed in my presence.


Date:      3/17/21
                                                                                                 Judge’s signature

City and state:                           Dayton, Ohio                          Sharon L. Ovington, US Magistrate Judge
                                                                                               Printed name and title
     Case: 3:21-cr-00053-WHR Doc #: 1 Filed: 03/17/21 Page: 2 of 5 PAGEID #: 2




                                            AFFIDAVIT

       Your Affiant, Michael T. Fuller, being duly sworn, hereby deposes and states as follows:

                                        INTRODUCTION

       1.      Your Affiant has been a law enforcement officer with the Dayton Police

Department since 2001. Your Affiant is currently assigned as a Task Force Officer (TFO) on the

Federal Bureau of Investigation’s Southern Ohio Safe Streets Task Force (SOSSTF). As such,

your Affiant is charged with investigating crimes against the United States of America, including

but not limited to violations of Title 18 and Title 21 of the United States Code (U.S.C.). Your

Affiant has received training in drug trafficking investigations and has participated in numerous

narcotics-related investigations (ultimately leading to successful prosecution) that involved

surveillance, gathering evidence of money laundering, interviewing suspected drug traffickers, and

supervising the activities of informants who provided information and assistance which resulted

in the seizure of narcotics. Your Affiant is familiar with federal drug laws, and is aware that it is a

violation of Title 21, United States Code, Sections 841(a)(1) and 846 to knowingly and

intentionally distribute and possess with intent to distribute controlled substances (including heroin

and cocaine), as well as to conspire to do the same. Further, your Affiant is aware of federal

firearm laws and knows that possessing firearms in furtherance of a drug trafficking crime is a

violation of Title 18, United States Code, Sections 924(c)(1)(A) and 2. In addition, your Affidavit

is aware the possession of a firearm by a convicted felon is a violation of Title 18, United States

Code, Section 922(g)(1).

                                   PURPOSE OF AFFIDAVIT

       2.      This Affidavit is submitted in support of a criminal complaint, and seeks the

issuance of an arrest warrant against, Raheem Goff for the violation of: 18 U.S.C. §§ 922(g)(1)
     Case: 3:21-cr-00053-WHR Doc #: 1 Filed: 03/17/21 Page: 3 of 5 PAGEID #: 3




and 924(a)(2) (possession of a firearm by a convicted felon). The information contained in this

Affidavit is largely based upon an investigation conducted by your Affiant and other law

enforcement officers. All of the details of the investigation are not included in this Affidavit, rather

only information necessary to establish probable cause of the above-described violations.



                              SUMMARY OF PROBABLE CAUSE

       3.      On December 1, 2020, at approximately 11:22 p.m., Dayton Police Department

(DPD) Officer Joshua Erwin observed a 2020 Ford Fusion, Virginia license plate ULF7667,

traveling south on McArthur Avenue near Tubman Avenue, in the City of Dayton, Ohio. Officer

Erwin noted the vehicle had dark window tint and license plates belonging to a towed vehicle.

Officer Erwin turned to travel behind the vehicle. When at 3107 Tubman Avenue, the vehicle

quickly parked, blocking the driveway of a home. The driver, later identified as Raheem GOFF,

exited the vehicle and walked inside the residence. Officer Erwin used his flashlight to look inside

the vehicle and observed a handgun lying on the driver’s seat of the car.

       4.      Officer Erwin requested additional crews, and DPD Officer Mercer and Officer

White responded to assist. After several minutes of knocking on the front door of the residence

that the officer had observed GOFF enter, a woman exited the home. The woman was asked who

just ran inside of the residence, and she replied, “Raheem just got here to see his kids.” Police

contacted a second woman who said that there was no man inside of the residence. A short time

later, Raheem GOFF came to the front door of the residence, where he was detained. Officer

Erwin positively identified GOFF as the person that he saw exit the vehicle. Officer Erwin

explained to GOFF the reason for his detention, and GOFF stated: “It ain’t mine; I can’t even be

around guns.” At this time , Officer Erwin placed GOFF under arrest.
      Case: 3:21-cr-00053-WHR Doc #: 1 Filed: 03/17/21 Page: 4 of 5 PAGEID #: 4




        5.       The handgun located on the driver seat of the Ford Fusion was recovered and found

to be a .45 caliber Smith & Wesson M&P Shield, serial number HWY7669, loaded with 8 live

rounds. A search of the vehicle also revealed suspected cocaine and an unknown pill in the center

console. The firearm and suspected narcotics were sent to the Miami Valley Regional Crime

Laboratory for analysis. The suspected narcotics were tested and found to be cocaine weighing

1.46 grams and fentanyl weighing .62 grams.          The .45 caliber, Smith & Wesson Sheild,

semiautomatic handgun was found to be operable.

        6.       Alcohol Tobacco and Firearms Special Agent Christopher Reed advised the .45

caliber Smith and Wesson, M&P Shield, serial number HWY7669, semiautomatic handgun is not

manufactured in the state of Ohio and, as such, had to move in interstate commerce to reach GOFF

in this state.

        7.       I conducted a criminal history records check concerning Raheem GOFF. In doing

so, I learned GOFF previously had been convicted of the following felonies in the Montgomery

County, Ohio, Court of Pleas, each of which was punishable by a term of imprisonment exceeding

one year – namely:

                 a. Possession of Fentanyl-Related Compound (=OR >5G, <10G)(F3)

                 b. Felonious assault (deadly weapon).
     Case: 3:21-cr-00053-WHR Doc #: 1 Filed: 03/17/21 Page: 5 of 5 PAGEID #: 5




       8.      Based on the facts set forth in the Affidavit, your Affiant believes there is probable

cause to believe that Raheem GOFF has violated 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (possession

of a firearm by a convicted felon).




                                                             _____________________________
                                                              ____________________
                                                             Michael  T. Fuller
                                                               ichael T
                                                             Task Force Officer
                                                             Federal Bureau of Investigation


Sworn to and subscribed before me this _____
                                        17th day of March, 2021.



__________________________________________
HONORABLE SHARON L. OVINGTON
UNITED STATES MAGISTRATE JUDGE
